Registration No. 333-135402 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 First Federal Bancshares of Arkansas, Inc. (Exact name of Registrant as specified in its charter) Arkansas 71-0785261 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 1401 Highway 62-65 North, Harrison, Arkansas 72601 (Address of Principal Executive Offices) First Federal Bancshares of Arkansas, Inc. Employees’ Savings & Profit Sharing Plan and Trust (Full Title of the Plan) Larry J. Brandt Chief Executive Officer 1401 Highway 62-65 North Harrison, Arkansas 72601 (Name and Address of Agent For Service) 870-741-7641 (Telephone number, including area code, of agent for service) Copies of all correspondence to: Daniel L. Heard, Esq. Kutak Rock LLP 124 West Capitol Avenue Suite 2000 Little Rock, Arkansas 72201 (501) 975-3000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company)
